Citation Nr: 0324649	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  00-00 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to an increased (compensable) rating for 
adenocarcinoma of the prostate, for the purpose of awarding 
accrued benefits.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1965 to May 
1967.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, 
which denied entitlement to the benefits sought.  The 
appellant subsequently perfected this appeal.

The Board remanded this case in April 2001 for additional 
development.  The case has since returned to the Board.


REMAND

Upon review of the claims folder, the Board finds that 
additional development is necessary.

In May 2001, the appellant submitted a statement in support 
of claim wherein she requested a hearing before the RO 
hearing officer as soon as possible.  On review of the claims 
folder, it does not appear that a RO hearing has been 
scheduled.  Further, there is no evidence that the appellant 
has withdrawn her request or waived her right to a hearing. 

In January 2003, the RO received various authorizations for 
release of private medical information.  The Board 
subsequently received these authorizations in August 2003.  
On review, medical records from Dr. Yulian have already been 
obtained.  Records were requested from Dr. Gonzalez-Santos 
(Sendas) in May 2002 but the letter was returned as 
unclaimed.  The letter was remailed to another address in 
July 2002, but a response is not of record.  The appellant 
also submitted an authorization for the Hospital 
Interamericano De Medicina Avanzada and it does not appear 
that these records have specifically been requested.  

In the April 2001 remand, the Board requested that the RO 
issue a statement of the case (SOC) on the issue of 
entitlement to burial benefits.  See Manlincon v. West, 12 
Vet. App. 238 (1999).  On review, it does not appear that a 
SOC has been furnished regarding this issue.  In Stegall v. 
West, 11 Vet. App. 268 (1998), the United States Court of 
Appeals for Veterans Claims (Court) held that a remand by the 
Board confers on a veteran (or claimant), as a matter of law, 
the right to compliance with the remand orders, and that the 
Secretary of Veterans Affairs has a concomitant duty to 
ensure compliance with the terms of the remand.  

Accordingly, this case is REMANDED as follows:

1.  The appellant should be scheduled for 
a personal hearing at the RO.

2.  The RO should submit a follow-up 
request for the veteran's medical records 
from Dr. Gonzalez-Santos.  
The RO should also request the veteran's 
medical records from the Hospital 
Interamericano De Medicina Avanzada.  
Current authorizations are of record.  If 
the records are not received, the 
appellant should be notified of such.

3.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  

4.  The appellant should be issued a SOC 
on the issue of entitlement to payment of 
burial benefits.  The appellant should be 
provided all appropriate laws and 
regulations pertinent to this issue and 
apprised of her appellate rights and 
responsibilities regarding perfecting an 
appeal of this issue.  

5.  Upon completion of the foregoing, the 
RO should readjudicate the appellant's 
claims of entitlement to service 
connection for the cause of the veteran's 
death; and entitlement to an increased 
rating for adenocarcinoma of the 
prostate, for the purpose of awarding 
accrued benefits.  If the benefit sought 
on appeal remains denied, the appellant 
and her representative should be provided 
a supplemental statement of the case 
(SSOC) and provided an appropriate period 
of time for response.  Thereafter, the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




